DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is in response to the Applicant’s remarks filed on 11/22/2021. Claim 1 has been amended. Claim 21 is a new claim. Claims 2 and 9-20 have been canceled. Claims 1, 3-8 and 21 are currently pending. 

Response to Amendments/Remarks
7.	Applicant’s remarks filed on 11/22/2021, with respect to the previous claim objections have been considered. Applicant has amended claim 1, thereby rendering the previous objections moot.
8.	Applicant’s remarks filed on 11/22/2021, with respect to the previous claim rejections under 35 U.S.C. 112 have been considered. Applicant has amended claim 1, thereby rendering the previous rejection moot.
8.	Applicant’s remarks filed on 11/22/2021, with respect to the previous 35 U.S.C. 103 have been considered and are unpersuasive. 
	With respect to the previous 35 U.S.C. 103 rejection of claim 1, Applicant argues the cited art of Send et al., US 20180136319 A1 and Liu et al., US 20160070265 A1, hereinafter referred to as Send and Liu, respectively, fails to explicitly disclose a structured light sensor comprising an emitter operable to project a light pattern on surfaces in an environment surrounding the UAV. Applicant further argues that in claim into upward and downward vertical line portion.
	Examiner respectfully disagrees. As stated in the previous office action Send discloses at least one optional imaging device, can be completely or partly used as a camera, such as an IR camera, or an RGB camera, i.e. a camera, i.e. imaging devices – See at least ¶95. The term "light beam" generally refers to an amount of light emitted into a specific direction. Thus, the light beam may be a bundle of the light rays having a predetermined extension in a direction perpendicular to a direction of propagation of the light beam. By way of example, at least one infrared emitter and/or at least one emitter for visible light and/or at least one emitter for ultraviolet light can be arranged on the drone. By way of example, at least one light emitting diode and/or at least one laser diode can be arranged on and/or in the drone – See at least ¶98 and 173. In regards to claim 8, Bachrach teaches Emitter includes a light emitting diode and an optical lens which emit and scan about 360 degrees in all directions as the laser beams reflect in the surroundings in real time to identify particular objects – See at least ¶38, which is analogous to the claimed wherein the emitter comprises a solid-state laser diode and an aspheric collimation lens coupled in front of the emitter and that splits a laser beam emitted from the emitter into upward and downward vertical line portion.
	For at least the above, the 35 U.S.C. 103 rejection of claim 1 is maintained.


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 3-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Send et al., US 20180136319 A1, in view of Liu et al., US 20160070265 A1, hereinafter referred to as Send and Liu, respectively.
Regarding claim 1, Send discloses: 
a structured light sensor comprising (In particular, the detector, with or without the at least one optional imaging device, can be completely or partly used as a camera, such as an IR camera, or an RGB camera, i.e. a camera – See at least ¶95); 
an emitter operable to project a light pattern on surfaces in an environment surrounding the UAV and a plurality if imager devices oriented to capture images of the environment surrounding the UAV (In particular, the detector, with or without the at least one optional imaging device, can be completely or partly used as a camera, such as an IR camera, or an RGB camera, i.e. a camera, i.e. imaging devices – See at least ¶95. The term "light beam" generally refers to an amount of light emitted into a specific direction. Thus, the light beam may be a bundle of the light rays having a predetermined extension in a direction perpendicular to a direction of propagation of the light beam. By way of example, at least one infrared emitter and/or at least one emitter for visible light and/or at least one emitter for ultraviolet light can be arranged on the drone. By way of example, at least one light emitting diode and/or at least one laser diode can be arranged on and/or in the drone – See at least ¶98 and 173);
microprocessor in communication with the structured light sensor, the microprocessor being configured to (i) process the images captured by the structured light sensor to triangulate a plurality of point locations in a 3-D space comprising the environment surrounding the UAV (As an example, the evaluation device may be or may comprise one or more integrated circuits, such as preferably one or more microcomputers and/or microcontrollers – See at least ¶67. The camera comprises at least one detector according to the present invention. Thus, the detector may be part of a photographic device, specifically of a digital camera. Specifically, the detector may be used for 3D photography, specifically for digital 3D photography. Thus, the detector may form a digital 3D camera, i.e. 3-D space or may be part of a digital 3D camera – See at least 120. The devices according to the present invention may be used in vehicles capable of flight, such as drones or multicoptor – See at least ¶157).

Send fails to explicitly disclose defining a point cloud and (ii) conduct, based on the point cloud an obstacle avoidance navigation of the UAV.
However, Liu teaches defining a point and (ii) conduct, based on the point cloud an obstacle avoidance navigation of the UAV (Environmental map may be a point cloud – See at least ¶18. The system disclosed can be used to perform obstacle avoidance maneuvers in order to prevent the UAV from colliding with environmental objects – See at least ¶112. The method can be implemented by one or more processors carried by the UAV – See at least ¶113).
Send discloses a detector for an optical detection of at least one object, in particular, for determining a position of at least one object, specifically with regard to a depth or both to the depth and a width of object. Liu teaches a multi-sensor environmental mapping system collecting information regarding the surroundings environment for a UAV.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify collision avoidance capabilities of Send with the multi-sensor obstacle avoidance of Liu to increase surveillance and coverage for UAV mapping capabilities (See ¶112 of Liu).

Regarding claim 3, Send discloses wherein the plurality of imagers devices comprises a plurality of cameras that are horizontally displaced (Longitudinal optical sensors, wherein the longitudinal optical sensors are designed to generate longitudinal sensor signal in a manner dependent on an illumination of the sensor region by a light beam – See at least ¶17).

Regarding claim 4, Send discloses wherein the light pattern comprises a plurality of vertical lines (As used herein, the term "transversal optical sensor" generally refers to a device which is adapted to determine a transversal position of at least one light beam traveling from the object to the detector. With regard to the term position, reference may be made to the definition above. Thus, preferably, the transversal position may be or may comprise at least one coordinate in at least one dimension perpendicular to an optical axis of the detector – See at least ¶76).

Regarding claim 5, Send fails to explicitly disclose the emitter is rotated.
However, Liu teaches the emitter is rotated (A sensor can be configured, for instance, to determine a spatial disposition and/or motion of the UAV with respect to up to six degrees of freedom (e.g., three degrees of freedom in position and/or translation, three degrees of freedom in orientation and/or rotation – See at least ¶77).
Send discloses a detector for an optical detection of at least one object, in particular, for determining a position of at least one object, specifically with regard to a depth or both to the depth and a width of object. Liu teaches a multi-sensor environmental mapping system collecting information regarding the surroundings environment for a UAV.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of send and include the feature of emitter is rotated, as taught by Liu, to increase surveillance and coverage for UAV mapping capabilities.

Regarding claim 6, Send discloses wherein each imager device of the plurality of imager devices comprises a camera with a wide-angle lens and a spectral filter (Imagining devices can include camera with optical lens and filters – See at least ¶97).

Regarding claim 7, Send fails to explicitly disclose the light pattern comprises a near-infrared laser projection.
However, Liu teaches the light pattern comprises a near-infrared laser protection (UAVs described herein can include one or more sensors configured to collect relevant data, such as information relating to the UAV state, the surrounding environment, or the objects within the environment. Exemplary sensors suitable for use with the embodiments disclosed herein include imaging devices capable of detecting infrared – See at least ¶75).
Send discloses a detector for an optical detection of at least one object, in particular, for determining a position of at least one object, specifically with regard to a depth or both to the depth and a width of object. Liu teaches a multi-sensor environmental mapping system collecting information regarding the surroundings environment for a UAV.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of send and include the feature of light pattern comprises a near-infrared laser protection, as taught by Liu, to increase surveillance and coverage for UAV mapping capabilities.

Regarding claim 21, Send discloses: 
a structured light sensor comprising (In particular, the detector, with or without the at least one optional imaging device, can be completely or partly used as a camera, such as an IR camera, or an RGB camera, i.e. a camera – See at least ¶95); 
In particular, the detector, with or without the at least one optional imaging device, can be completely or partly used as a camera, such as an IR camera, or an RGB camera, i.e. a camera, i.e. imaging devices – See at least ¶95. The term "light beam" generally refers to an amount of light emitted into a specific direction. Thus, the light beam may be a bundle of the light rays having a predetermined extension in a direction perpendicular to a direction of propagation of the light beam. By way of example, at least one infrared emitter and/or at least one emitter for visible light and/or at least one emitter for ultraviolet light can be arranged on the drone. By way of example, at least one light emitting diode and/or at least one laser diode can be arranged on and/or in the drone – See at least ¶98 and 173);
microprocessor in communication with the structured light sensor, the microprocessor being configured to (i) process the images captured by the structured light sensor to triangulate a plurality of point locations in a 3-D space comprising the environment surrounding the UAV (As an example, the evaluation device may be or may comprise one or more integrated circuits, such as preferably one or more microcomputers and/or microcontrollers – See at least ¶67. The camera comprises at least one detector according to the present invention. Thus, the detector may be part of a photographic device, specifically of a digital camera. Specifically, the detector may be used for 3D photography, specifically for digital 3D photography. Thus, the detector may form a digital 3D camera, i.e. 3-D space or may be part of a digital 3D camera – See at least 120. The devices according to the present invention may be used in vehicles capable of flight, such as drones or multicoptor – See at least ¶157).

Send fails to explicitly disclose defining a point cloud and (ii) conduct, based on the point cloud an obstacle avoidance navigation of the UAV.
However, Liu teaches defining a point and (ii) conduct, based on the point cloud an obstacle avoidance navigation of the UAV (Environmental map may be a point cloud – See at least ¶18. The system disclosed can be used to perform obstacle avoidance maneuvers in order to prevent the UAV from colliding with environmental objects – See at least ¶112. The method can be implemented by one or more processors carried by the UAV – See at least ¶113).
Send discloses a detector for an optical detection of at least one object, in particular, for determining a position of at least one object, specifically with regard to a depth or both to the depth and a width of object. Liu teaches a multi-sensor environmental mapping system collecting information regarding the surroundings environment for a UAV.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify collision avoidance capabilities of Send with the multi-sensor obstacle avoidance of Liu to increase surveillance and coverage for UAV mapping capabilities (See ¶112 of Liu).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Send et al., US 20180136319 A1, in view of Liu et al., US 20160070265 A1, as applied to claim 1 above and further in view of Bachrach et al., US 20180095459 A1, hereinafter referred to as Send, Liu and Bachrach, respectively.
Regarding claim 8, the combination of Send and Liu fails to explicitly disclose wherein the emitter comprises a solid-state laser diode and an aspheric collimation lens coupled in front of the emitter and that splits a laser beam emitted from the emitter into upward and downward vertical line portions.
However, Bachrach teaches wherein the emitter comprises a solid-state laser diode and an aspheric collimation lens coupled in front of the emitter and that splits a laser beam emitted from the emitter into upward and downward vertical line portions (Emitter includes a light emitting diode and an optical lens which emit and scan about 360 degrees in all directions as the laser beams reflect in the surroundings in real time to identify particular objects – See at least ¶38).
Send discloses a detector for an optical detection of at least one object, in particular, for determining a position of at least one object, specifically with regard to a depth or both to the depth and a width of object. Liu teaches a multi-sensor environmental mapping system collecting information regarding the surroundings environment for a UAV. Bachrach teaches a user interface for a flying digital assistant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Send and Liu and include the feature of wherein the emitter comprises a solid-state laser diode and an aspheric collimation lens coupled in front of the emitter and that splits a laser beam 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/M.M.K./Examiner, Art Unit 3662             

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662